UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7534


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHANIE LEE BUTTS, a/k/a Stephanie Zavala, a/k/a Tater,

                    Defendant - Appellant.


Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:14-cr-00042-GMG-3; 3:16-cv-
00007-GMG)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephanie Lee Butts, Appellant Pro Se. Shawn Michael Adkins, Paul Thomas Camilletti,
Anna Zartler Krasinski, Assistant United States Attorneys, Lara Kay Omps-Botteicher,
Martinsburg, West Virginia, Jarod James Douglas, Assistant United States Attorney,
Wheeling, West Virginia, Stephen Donald Warner, Assistant United States Attorney,
Elkins, West Virginia, Traci Michelle Cook, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephanie Lee Butts seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2255

(2012) motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Butts has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2